DETAILED ACTION
	This is in response to communication received on 12/24/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 11/1/19 and 3/20/20.

Election/Restrictions
Claim 1 and 15 are allowable. The restriction requirement between Species , as set forth in the Office action mailed on 11/1/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the Species Groupings is withdrawn.  Claim 19, directed to one of the species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claim 1-18 and 20 is withdrawn because the claims 2-6, 8, 10,12, and 17 have been cancelled and claim 1 has been amended.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over William Morris "Synthesis of an Antimicrobial Textile Coating”, in view of M. Montazer et al. "Novel feature of nano-titanium dioxide on textiles: Anti-felting antibacterial wool", as evidenced by Hawley's Condensed Chemical Dictionary, "Answers: What is the pH level of tide laundry detergent?" & "Detergents Ingredients A-Z-Tide"; with optional further consideration of  Y. Dong et al. "Finishing of cotton fabrics with aqueous nano-titanium dioxide dispersions and the decomposition of gaseous ammonia by ultraviolet radiation” &/or M. Montazer et al.; “Nano Titanium Dioxide on Wool Keratin as UV Absorber Stabilized by .Butane Tetra Carboxylic Acid (BTC a): a Statistical Prospect" on claims 1-7, 9-18 and 20 are withdrawn because the independent claim 1 has been amended and claims 2-6, 8, 10,12, and 17 have been cancelled.

Reasons for Allowance
Claims 1, 7, 9, 11, 13-16, and 18-21 allowed.
The independent claim 1 has been amended to include the limitations of submerging, in a coating vessel temperature of at least 75⁰C for at least one hour… a coating composition consisting of TiO2 nanoparticles, methanol, and glacial acetic acid… wherein the coating composition is circulated in the coating vessel during the submerging… neutralizing the coating mixture to a pH of 6.5 -7.5 by adding nitric acid to the coating mixture… heating and drying the coated textile at a temperature of 27-50⁰C… wherein the irradiating forms hydrogen bonds between the TiO2 nanoparticles and surfaces of the individual fibrils of the textile. These limitations, within the context of the overall claim, are not taught nor suggested by the prior art on record.
Specifically, the closest prior art on record is William Morris "Synthesis of an Antimicrobial Textile Coating” hereinafter MORRIS. MORRIS teaches a process in which a textile frabric is submersed in a titantia nanosol containing the titania nanoparticles, ethanol and nitric acid for 2.5 minutes at room temperature (as MORRIS does not state what temperature that submersion takes place in, it is the position of the Examiner it takes place at room temperature), and that this fabric is pressed and then heated and dried in a 60⁰C oven for five minutes or at 115⁰C to facilitate attachment to the fibers (see page 10 of MORRIS). This process taught by MORRIS differs for the claimed invention in the composition of the coating, the length of time of the submersion, the temperature of the submersion, circulation of the submersion, the neutralization of the coating composition to a specific pH, and the temperature of drying. Further, MORRIS is silent on the ultraviolet light irradiation, the concentration of the titania particles, the anatase phase of the titania particles, and the irradiation forming 2 nanoparticles and the surfaces of the individual fibrils of the textile.
Further none of the other cited prior art cures these deficiencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717